DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 2/7/2022 is acknowledged. Claims 1, 5 and 34-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites that the discrete regions are fluidically coupled such that the solution is not inhibited by a physical barrier from flowing between the discrete regions and claim 26 recites that a substrate that overlays the light absorbing layer such that the solution does not directly contact the discrete regions. This is unclear as to how the solution is able to flow through the discrete regions, as stated in claim 24, and at the same time have a substrate which prevents the solution from directly contacting the discrete regions.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 recites that the discrete regions are fluidically coupled such that the solution is not inhibited by a physical barrier from flowing between the discrete regions and claim 26 recites that a substrate that overlays the light absorbing layer such that the solution does not directly contact the discrete regions. As claim 24 states that the solution is able to flow through the discrete regions, when claim 26 states there is a substrate which prevents the solution from directly contacting the discrete regions, claim 26 does not then further limit the claim as the claim is changing its breadth.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24, 25 and 27-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/019768, hereinafter Lee.
Regarding claim 24, Lee teaches a reaction vessel (item 10), comprising: an inlet port (item 25a) for accepting a solution into a reaction chamber (paragraph [0042]), wherein the reaction chamber (item 24) is defined by one or more walls forming an outer perimeter (item 16); a light absorbing layer (items 22a and 22b) comprising a plurality of discrete regions disposed within the outer perimeter (paragraph [0039]), wherein the discrete regions are configured to absorb light energy from an energy source (paragraphs [0036] and [0039]), and wherein the discrete regions are fluidically coupled such that the solution is not inhibited by a physical barrier from flowing between the discrete regions (paragraphs [0036] and [0039]); and an outlet port  (item 25b) for removing the solution from the reaction vessel (paragraph [0042]).
Regarding claim 25, Lee teaches wherein the light absorbing layer comprises a thin metallic film (paragraph [0037]) deposited onto an interior-facing surface of the reaction vessel such that the discrete regions are configured to directly contact the solution (paragraphs [0036] and [0039]).
Regarding claim 27, Lee teaches wherein the plurality of discrete regions comprise a first discrete region and a second discrete region (items 22a and 22b), wherein the first discrete region comprises a first metallic film and the second discrete region comprises a second metallic film (items 22a and 22b), wherein the first metallic film is thicker than the second metallic film (paragraphs [0092]-[0093]), such that the first discrete region has a different temperature profile from the second discrete region (intended use MPEP § 2114 (II)).
Regarding claim 28, Lee teaches wherein the plurality of discrete regions comprise a first discrete region and a second discrete region (items 22a and 22b), wherein the first discrete region comprises a first metallic film and the second discrete region comprises a second metallic film (items 22a and 22b), wherein the first metallic film is of a first composition having a first temperature profile and the second metallic film is of a second composition having a second temperature profile (paragraph [0051]), and wherein the first temperature profile is different from the second temperature profile (intended use MPEP § 2114 (II) and is taught in paragraph [0051]).

Regarding claim 30, Lee teaches wherein a particular top discrete region is disposed in direct opposition to a particular bottom discrete region (figures 1A and 1B), such that molecules in a portion of the solution are thermally confined within an area defined by the particular top discrete region and the particular bottom discrete region when the particular top discrete region and the particular bottom discrete region are heated to a threshold temperature (intended use MPEP § 2114 (II)).
Regarding claim 31, Lee teaches wherein a first discrete region of the plurality of discrete regions comprises a gold film (paragraph [0037]), and wherein the first discrete region is configured to bind one or more nucleotide sequences via weak covalent interactions (the gold film would have the same properties as described, MPEP § 2112.01 (I-IV)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796